--------------------------------------------------------------------------------

Exhibit 10.25

Attention!  There may be tax consequences associated with the acceptance or
exercising of options granted under this agreement.  Tax laws vary by
jurisdiction. You should consult with your tax professional before accepting or
exercising these options.

Cognos Logo [image002.gif]


STOCK OPTION AGREEMENT

        THIS AGREEMENT is made as of the ____ day of _______, 200__, by and
between:

COGNOS INCORPORATED, a company     First and Last name of Employee  
incorporated under the laws of Canada  - and -   (hereinafter called the
"Company")     (hereinafter called the "Employee")  

WHEREAS the Employee is an employee of the Company or a subsidiary of the
Company;

AND WHEREAS the Company has agreed to grant a stock option to the Employee
pursuant to the Company’s 2003-2008 Stock Option Plan (Incentive and
Non-Qualified) (the “Plan”) upon the exercise of which the Employee may acquire
common shares (hereinafter called “Common Shares”) in the capital stock of the
Company as constituted at the date hereof;

AND WHEREAS the purchase price per Optioned Share (as hereafter defined) is not
less than the fair market value of the Common Shares on the date hereof;

AND WHEREAS the stock option evidenced by this Agreement is subject to all of
the terms and conditions of the Plan which shall govern in the event of a
conflict with the terms and conditions of this Agreement.

NOW THEREFORE the parties agree as follows:

1.   The Company hereby grants to the Employee, as of the date hereof, subject
to the terms and conditions set out herein and in the Plan, an option to
purchase Common Shares (hereinafter called the “Optioned Shares”) at a price of
$XX.XX CDN per share, the said option to terminate at 5:00 p.m. Ottawa time on
the dates indicated below (hereinafter called the “Expiry Date(s)”) and in the
meantime being exercisable on the dates indicated below (hereinafter called the
“Exercise Date(s)”):


OPTIONED   OPTION   EXERCISE   EXPIRY   SHARES   TYPE   DATE(S)   DATE(S)  



  If, at any time between the Exercise Date and the Expiry Date, the employee
does not exercise his/her option as to all of the Optioned Shares in respect of
which the option is exercisable on such date, then the Employee will be entitled
at any subsequent time or times up to the Expiry Date to purchase such Optioned
Shares in respect of which the option has not been exercised.


52

--------------------------------------------------------------------------------

2.   If before the Expiry Date, the Employee’s employment with the Company or
one of its subsidiaries is terminated for “cause” as defined in the Plan, the
Employee’s options shall terminate on the last day of employment with the
Company and shall thereafter not be exercisable. If before the Expiry date, the
Employee’s employment with the Company or one of its subsidiaries is terminated
for reasons other than “cause” (as defined in the Plan), or if before the Expiry
Date the Employee resigns from the Company or one of its subsidiaries, then the
Employee, within thirty (30) days after the date of such termination or
resignation (but in no event later than the specified expiration date), can
exercise the option as if he/she had continued to be an employee of the Company
and to the extent that he/she had a right under Paragraph 1 of this Agreement to
exercise the option at the date of such termination or resignation. At the end
of such thirty (30) day period, this option shall cease and terminate and be of
no further force or effect whatsoever.


3.(a)   In the event of the death of the Employee, all options granted to the
Employee shall become exercisable immediately prior to the death of the
Employee, and his/her estate, personal legal representative or beneficiary who
has acquired the options by will or by the laws of descent and distribution, may
exercise the options to the extent that the Employee could have exercised them,
at any time on or before the earlier of (i) the first (1st) anniversary of the
date of the Employee’s death if the Employee is an executive officer, (b) the
second (2nd) anniversary of the date of the Employee’s death for all other
cases, or (c) the specified expiration date of the option. At the end of the
applicable period, the option hereby granted shall forthwith cease and terminate
and be of no further force or effect.


3.(b)   If an Employee ceases to be employed by the Company by reason of his or
her retirement (as defined in the Plan), no further installments of an option
will become exercisable and such Employee shall have the right to exercise any
option held by him or her on the date of retirement from employment, to the
extent otherwise exercisable on that date, any time on or before the earlier of
(i) the second (2nd) anniversary of that date, and (ii) the specified expiration
date of the option. If the Employee dies or is incapacitated during that period,
then the Employee’s personal representative may exercise the foregoing rights.


4.   The option hereby granted is non-transferable and shall be exercisable only
by the Employee or his/her personal representative from time to time, by giving
notice in writing to the Company referring to this Agreement and setting forth
the number of Optioned Shares in respect of which the option is then being
exercised, and such notice shall be accompanied by cash or a certified cheque
payable to the Company in the full amount of the purchase price for the Optioned
Shares being purchased. Such notice shall specify the address to which the share
certificate or certificates shall be sent, and any such share certificate or
certificates shall be sufficiently sent if mailed postage prepaid in an envelope
addressed to the Employee at such address.


5.   In the event of any subdivision of the Common Shares of the Company, as
those shares are now constituted, into a greater number of shares at any time
while this option is outstanding and in the case of the issue of shares of the
Company to the holders of its outstanding Common Shares by way of stock dividend
or dividends (other than an issue of shares to shareholders pursuant to their
exercise of options to receive dividends in the form of shares of the Company in
lieu of cash dividends declared payable in the ordinary course by the Company on
its Common Shares), the Company shall thereafter deliver at the time of purchase
of shares pursuant to the exercise of the option hereby granted, in lieu of the
number of Common Shares in respect of which the option to purchase is being
exercised as provided for herein, such greater number and such other class of
shares of the Company as the Employee would have been entitled as a result of
such subdivision, or such stock dividend had the option been exercised before
such subdivision or stock dividend.


6.   In the event of any consolidation of the Common Shares of the Company into
a lesser number of shares at any time while this option is outstanding, the
Company shall thereafter deliver and the Employee shall accept, at the time of
any purchase of shares pursuant to the exercise of the option hereby granted, in
lieu of the number of Common Shares in respect of which the option to purchase
is being exercised as provided herein, such lesser number of shares of the
Company as the Employee would have been entitled as a result of such
consolidation had the option been exercised before such consolidation.


53

--------------------------------------------------------------------------------

7.   In the event of any reclassification of the Common Shares of the Company at
any time while this option is outstanding, the Company shall thereafter deliver
and the Employee shall accept, at the time of purchase of shares pursuant to the
exercise of the option hereby granted, in lieu of the number of Common Shares in
respect of which the option to purchase is being exercised as provided for
herein, the number of shares of the Company of the appropriate class or classes
as the Employee would have been entitled as a result of such reclassification.


8.   Other than the right to receive the Optioned Shares on the exercise of the
option in accordance herewith, the Employee shall have no rights as a
shareholder in respect of the Optioned Shares until after the exercise.


9.   The Employee acknowledges that the Company’s obligation to issue and
deliver Optioned Shares is subject to (a) completion of such registration or
other qualification of such shares or obtaining approval of such government
authority as the Company shall determine to be necessary or advisable in
connection with the authorization, issuance or sale thereof; (b) the admission
of such shares to listing on any stock exchange on which the Company’s Common
Shares may then be listed; and (c) the receipt from the Employee of such
representations, agreements and undertakings as to future dealings in such
shares as the Company determines to be necessary or advisable in order to
safeguard against the violation of the securities laws of any jurisdiction. In
this connection, the Employee agrees that (a) no sale or transfer of any or all
of the Optioned Shares will be made except pursuant to an opinion of counsel
satisfactory to the Company to the effect that such sale or transfer will not
result in the violation of applicable securities laws; and (b) the Company may
cause the certificates representing the Optioned Shares to bear a legend
referring to the foregoing restriction on transfer and that the Company may
issue to its transfer agent “stop transfer” instructions with respect to the
Optioned Shares.


10.   The Employee acknowledges that all decisions and interpretations of the
Board of Directors respecting this stock option or the Plan shall be conclusive
and binding on all holders of options granted thereunder.


11.   The Employee shall not be entitled to assign this Agreement, any of the
rights or benefits provided for herein except as provided for in the Plan. Time
shall be the essence of this Agreement. This Agreement shall be binding upon any
successor or successors of the Company.


COGNOS INCORPORATED   )    )         )    )  Per: ____________________________ 
)  ________________________________          W. John Jussup  )  First and Last
Name of Employee          Vice-President,  )          Chief Legal Officer &
Secretary  ) 


  Attention! There may be tax consequences associated with the acceptance or
exercising of options granted under this agreement.  Tax laws vary by
jurisdiction. You should consult with your tax professional before accepting or
exercising these options


54